internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-112594-98 date date distributing business x business y key_employee a dear we are responding to your date request for rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that ruling_request and subsequent correspondence is set forth below distributing is a closely held s_corporation actively_engaged_in_business x and business y financial information has been received indicating that distributing’s business x and business y each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years key_employee of business y wishes to acquire stock in a corporation operating only business y distributing has provided information showing that transferring business y to a limited_liability_company or partnership is impractical accordingly to plr-112594-98 accommodate key_employee the following transaction has been proposed i ii distributing will transfer the business x assets to newly formed controlled in exchange for the stock of controlled the exchange distributing will distribute the controlled stock pro_rata to its shareholders the distribution iii within one year of the distribution distributing will issue to key_employee an amount of stock equal to at least a percent of the outstanding_stock of distributing key_employee will pay for some of the stock with a note and will receive some of the stock as compensation the taxpayers have made the following representations in connection with the proposed transaction a b c d e f no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder the five years of financial information submitted on behalf of distributing’s business x and business y represent the present operations of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of their respective businesses independently and with their separate employees the distribution is carried out to assure that key_employee remains in employ of controlled the distribution is motivated in whole or in part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 g there is no plan or intention to liquidate distributing or controlled to plr-112594-98 h i j k merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock of controlled payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s election of either distributing or controlled based solely on the information submitted and the representations set forth above we hold as follows the exchange and the distribution together will qualify as a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the exchange sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the exchange sec_1032 the basis of each business x asset received by controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each business x asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 plr-112594-98 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon the receipt of controlled stock in the distribution sec_355 the aggregate basis of distributing and controlled stock in the hands of its shareholders after the distribution will equal in each instance the aggregate basis of the distributing stock immediately before the distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations the holding_period of the controlled stock received by the shareholders of distributing will include in each instance the holding_period of the distributing stock on which the distribution is made provided that the shares are held by them as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 controlled is subject_to the built-in-gain tax of sec_1374 with respect to the built-in-gain assets it receives from distributing for purposes of the built- in-gain tax controlled’s recognition_period is reduced by the portion of distributing’s recognition_period that expires before distributing’s transfer of these assets to controlled the internal_revenue_service expresses no opinion about the tax treatment of the transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the completed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated plr-112594-98 pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours assistant chief_counsel corporate by debra carlisle chief branch
